Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 19-cv-02229-CMA-STV

   ALEC HICKERSON, and
   ADINAM MOTEN, on behalf of themselves and all similarly situated persons,

         Plaintiffs,

   v.

   POOL CORPORATION, a Delaware corporation,

         Defendant.


        ORDER REJECTING RECOMMENDATION OF MAGISTRATE JUDGE AND
          GRANTING DEFENDANT’S MOTIONS TO COMPEL ARBITRATION


         This matter is before the Court on the March 26, 2020 Recommendation of

   United States Magistrate Judge (“the Recommendation”) (Doc. # 38), wherein

   Magistrate Judge Scott T. Varholak recommends that this Court deny both Defendant

   Pool Corporation’s Motion to Compel Arbitration and Dismiss or, Alternatively, Stay

   Lawsuit (“First Motion to Compel”) (Doc. # 11) and Defendant Pool Corporation’s

   Second Motion to Compel Arbitration and Dismiss or, Alternatively, Stay Lawsuit

   (“Second Motion to Compel”) (Doc. # 27). Defendant objected to the Recommendation.

   (Doc. # 40.) For the reasons that follow, the Recommendation is rejected, both Motions

   to Compel are granted, and the instant case is stayed pending arbitration.

                                   I.     BACKGROUND

         Judge Varholak described the relevant background of this case in the
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 2 of 16




   Recommendation (Doc. # 38 at 1–3), which is incorporated herein by reference. See 28

   U.S.C. § 636(b)(1)(B) (2018); Fed. R. Civ. P. 72(b). The Court therefore recounts only

   the facts necessary to address Defendant’s objections to the Recommendation.

          Defendant Pool Corporation (“Pool”) is a wholesale distributor of swimming pool

   equipment, parts, and supplies, and related leisure products. (Doc. # 1 at ¶ 4); (Doc. #

   11-1 at ¶ 4). Pool has operations throughout the United States. (Id.) Plaintiff Alec

   Hickerson was an Operations Manager at Pool’s Littleton, Colorado, location from about

   June 2016 to May 2017. (Doc. # 1 at ¶¶ 12–13.) Plaintiff Edinam Moten was an

   Operations Manager at Pool’s Livonia, Michigan, location from about June 2017 to

   March 2018. (Doc. # 1 at ¶¶ 14–15); (Doc. # 11-1 at ¶ 12). Plaintiffs bring this action on

   behalf of themselves and all current and former exempt-classified Operations Managers

   who work and/or have worked for Pool within the United States at any time from August

   5, 2016 to the date of judgment in this action. See generally (Doc. # 1).

          Following the initiation of this case, two additional former Pool employees,

   Esteban Guijarro and Nathaniel Webber (“Opt-in Participants”), filed a Notice of

   Consent to Join this action as plaintiffs. (Doc. # 25.) Mr. Guijarro was employed by Pool

   in California from about June 2016 to January 2017. (Doc. # 27-1 at ¶ 11); (Doc. # 31 at

   9). Mr. Webber was employed by Pool in Virginia from about June 2016 to December

   2016. (Doc. # 27-1 at ¶ 12); (Doc. # 31 at 9).

          Beginning in late 2015, Pool implemented a dispute resolution policy whereby

   employees and the Company agreed to submit any and all claims between them to

   binding arbitration. (Doc. # 11-1 at ¶ 5); (Doc. # 27-1 at ¶ 5). The Arbitration



                                                 2
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 3 of 16




   Agreements were made part of the “new hire” packet that was presented to newly hired

   employees. (Id.) In 2016, Pool revised its Employee Handbook to include a section titled

   “ARBITRATION,” which reads as follows:

          Arbitration is a process by which you and the Company will present certain
          disputes between us to a neutral third party called an Arbitrator. The
          details, terms and conditions under which you and the Company will
          submit certain claims to arbitration are provided for in a separate
          Arbitration Agreement that has been provided to you by the Company. For
          more information about arbitration, or to request a copy of your Arbitration
          Agreement with the Company, please contact the Human Resources
          Department.

   See (Doc. # 11-6 at 8); (Doc. # 27-6 at 8). Each Plaintiff and Opt-in Participant 1

   electronically signed an Acknowledgment that they received and read the Pool

   Employee Handbook. (Doc. ## 11-4, 11-5, 27-4, 27-5.)

          Additionally, Plaintiffs each electronically signed identical Arbitration Agreements

   when hired by Pool using Pool’s electronic onboarding software, Taleo. (Doc. # 11-1 at

   ¶¶ 15–16); (Doc. # 27-1 at ¶¶ 15–16); see also (Doc. ## 11-2, 11-3, 27-2, 27-3). Each

   Arbitration Agreement begins as follows:

          This Arbitration Agreement (“Agreement”) is made by and between [Pool]
          and the undersigned applicant, employee, paid or unpaid intern or
          individual applying for or holding a compensated position with [Pool] (“the
          undersigned applicant/employee/intern”) (collectively “the parties”).

          By their signatures below, the parties mutually agree to submit any and all
          claims that may arise between [Pool] and the undersigned
          applicant/employee/intern that cannot be resolved internally to binding
          arbitration subject to the following terms and conditions:

   (Doc. ## 11-2, 11-3, 27-2, 27-3.) The Arbitration Agreements proceed to list twenty

   terms and conditions. (Id.) The following are relevant to the instant Motions:

   1
    Hereinafter, for the sake of brevity, the Court refers to Plaintiffs and the Opt-in Participants
   collectively as “Plaintiffs.”

                                                     3
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 4 of 16




     •   Condition 1 requires (with exceptions not relevant here) that all claims, disputes,

         or controversies arising between the parties shall be submitted to binding

         arbitration, including claims brought under the Fair Labor Standards Act

         (“FLSA”). (Id.)

     •   Condition 7 states that the applicant’s “acceptance of employment and/or

         continued employment with POOL constitutes adequate consideration for

         entering into this Agreement.” (Id.)

     •   Condition 12 provides that “[t]he parties mutually agree that this Agreement

         Constitutes a Waiver of any Right of either party to bring a lawsuit and to a jury

         trial concerning any dispute covered by this Agreement.” (Id.) (emphasis

         omitted).

     •   Condition 13 prohibits class or collective actions. (Id.)

     •   Condition 17 states that “By signing below, the undersigned [applicant]

         acknowledges that he/she has read . . . all of the terms and conditions of this

         Agreement. . . . [and] declares that he/she makes this acknowledgment

         knowingly, voluntarily, and of his/her own free will, without duress or any other

         promises.” (Id.)

     •   Condition 18 provides an opt-out period as follows:

         This Agreement is being entered into on a voluntary basis. The
         applicant/employee/intern acknowledges that he/she will have seven (7)
         days following the date of execution of this Agreement to cancel and
         revoke this Agreement, and this Agreement will not be enforceable or
         effective until the expiration of the seven (7) day period. In the event
         applicant/employee/intern does not revoke this Agreement within the
         seven (7) day revocation period, the applicant/employee/intern agrees that
         employment and/or continued employment with [Pool] beyond the seven

                                                4
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 5 of 16




            (7) day revocation period constitutes a ratification of his/her voluntary
            acceptance of the terms of this Agreement. . . .

   (Id.) Following the terms and conditions, the Arbitration Agreements include signature

   lines for both the applicant/employee/intern and a Pool representative and reads

   “[a]greed and accepted.” (Id.)

            Each of the four Plaintiffs electronically signed their Arbitration Agreement. (Doc.

   ## 11-2, 11-3, 27-2, 27-3.) No Plaintiff opted out of the Arbitration Agreement as

   provided by Condition 18. (Doc. # 11-1 at ¶ 21); (Doc. # 27-1 at ¶ 21). Each continued

   to work for Pool following the opt-out period. Pool did not sign any of the Arbitration

   Agreements until June 2019, shortly before this lawsuit was initiated and after Plaintiffs

   had left Pool’s employ. (Doc. ## 11-2, 11-3, 27-2, 27-3.)

            Through the Motions, Pool seeks to compel arbitration of Plaintiffs’ claims. See

   generally (Doc. ## 11, 27). Judge Varholak recommended denying the Motions on the

   basis that the Arbitration Agreements expressly require Pool’s signature to take effect.

   Pool objected to the Recommendation (Doc. # 40), and Plaintiffs filed a response (Doc.

   # 41).

                                    II.   LEGAL STANDARDS

   A.       REVIEW OF A RECOMMENDATION

            When a magistrate judge issues a Recommendation on a dispositive matter,

   Fed. R. Civ. P. 72(b)(3) requires that the district judge “ determine de novo any part of

   the magistrate judge’ s [recommended] disposition that has been properly objected to.”

   An objection is properly made if it is both timely and specific. United States v. One

   Parcel of Real Prop. Known As 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996).


                                                  5
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 6 of 16




   In conducting its review, “ [t]he district judge may accept, reject, or modify the

   recommended disposition; receive further evidence; or return the matter to the

   magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

   B.     MOTIONS TO COMPEL ARBITRATION

          Arbitration agreements are governed by the Federal Arbitration Act (“FAA”). See

   9 U.S.C. § 1 et seq.; Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 119 (2001)

   (finding that employment contracts fall within the FAA, except “contracts of employment

   of transportation workers”). Under the FAA, arbitration agreements “shall be valid,

   irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

   revocation of any contract.” 9 U.S.C. § 2. The FAA “leaves no place for the exercise of

   discretion by a district court, but instead mandates that district courts shall direct the

   parties to proceed to arbitration on issues as to which an arbitration agreement has

   been signed.” Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218 (1985); see also

   Nesbitt v. FCNH, Inc., 74 F. Supp. 3d 1366, 1370 (D. Colo. 2014) (“Nesbitt I”) (same),

   aff’d, 811 F.3d 371 (10th Cir. 2016) (“Nesbitt II”). The FAA “manifests a liberal federal

   policy favoring arbitration.” Comanche Indian Tribe v. 49, L.L.C., 391 F.3d 1129, 1131

   (10th Cir. 2004) (quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 25

   (1991)).

          “[A]lthough the presence of an arbitration clause generally creates a

   presumption in favor of arbitration, this presumption disappears when the parties

   dispute the existence of a valid arbitration agreement.” Bellman v. i3Carbon, LLC, 563

   F. App'x 608, 613 (10th Cir. 2014) (citations omitted) (unpublished); see also Nesbitt I,



                                                 6
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 7 of 16




   74 F. Supp. 3d at 1370. “The existence of an agreement to arbitrate is a threshold

   matter which must be established before the FAA can be invoked.” Avedone Eng’g, Inc.

   v. Seatex, 126 F.3d 1279, 1287 (10th Cir. 1997). “A federal court must apply state

   contract law principles when determining whether an arbitration agreement is valid and

   enforceable.” Nesbitt I, 74 F. Supp. 3d at 1371 (citing First Options of Chicago, Inc. v.

   Kaplan, 514 U.S. 938, 944 (1995)).

          In considering a motion to compel arbitration under the FAA, the court applies “a

   standard similar to that governing motions for summary judgment.” Stein v. Burt-Kuni

   One, LLC, 396 F. Supp. 2d 1211, 1213 (D. Colo. 2005); Hancock v. Am. Tel. & Tel. Co.,

   701 F.3d 1248, 1261 (10th Cir. 2012). The party moving to compel arbitration must

   present “evidence sufficient to demonstrate the existence of an enforceable

   agreement.” Bellman, 563 F. App'x at 612. The burden then shifts to the nonmoving

   party “to raise a genuine dispute of material fact regarding the existence of an

   agreement.” Id.; BigBen 1613, LLC v. Belcaro Grp., Inc., No. 17-CV-00272-PAB-STV,

   2018 WL 4257321, at *2 (D. Colo. Sept. 6, 2018). If the court determines a valid and

   enforceable arbitration agreement exists, the FAA applies.

                                      III.   DISCUSSION

          In the Recommendation, Judge Varholak concludes that the Arbitration

   Agreements required both parties’ signatures to be effective and that Pool’s untimely

   signatures did not create binding contracts. Pool objects to the Recommendation, in

   part, on the basis that offer, acceptance, and consideration are established under state

   law, and thus a contract was formed between the parties without Pool’s signature.



                                                7
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 8 of 16




   Plaintiffs respond that, through the phrase “by their signatures,” the Arbitration

   Agreements explicitly require the signatures of both parties as a condition precedent to

   contract formation, or in the alternative, that the contract language is ambiguous and

   should be construed against the drafter, Pool.

          The Court applies the contract law of the states in which Plaintiffs electronically

   signed their respective Arbitration Agreements—Colorado, Michigan, Virginia, and

   California—in determining whether the parties reached an agreement to arbitrate. See

   Nesbitt I, 74 F. Supp. 3d at 1371. The Court first addresses the threshold issue of

   whether the Arbitration Agreements required Pool’s signature to be valid and ultimately

   concludes that the Agreements are enforceable without Pool’s signature.

   A.     WHETHER THE ARBITRATION AGREEMENTS REQUIRED POOL’S
          SIGNATURE TO BE VALID

          In support of Judge Varholak’s conclusion that the Arbitration Agreements

   required both parties’ signatures to take effect, Plaintiffs argue that the phrase “by their

   signatures” made Pool’s signature a condition precedent to the formation of an

   agreement to arbitrate. The Court disagrees.

          As a general matter, arbitration agreements must be in writing, but they need not

   be signed. Csukardi v. Platinum Corral, LLC, No. 6:16-CV-00064, 2017 WL 639376, at

   *4 (W.D. Va. Feb. 16, 2017); E-21 Eng'g, Inc. v. Steve Stock & Assocs., Inc., 252 P.3d

   36, 39 (Colo. App. 2010) (“[T]he lack of signature in and of itself does not invalidate an

   otherwise enforceable agreement to arbitrate.”). “[T]he parties may be bound by a

   writing signed by only one party so long as it is assented to by the other.” Orbis, Inc. v.

   Objectwin Tech., Inc., No. 7:06CV00372, 2007 WL 2746958, at *4 (W.D. Va. Sept. 20,


                                                 8
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 9 of 16




   2007); see also Ehresman v. Bultynck & Co., P.C., 511 N.W.2d 724, 726 (Mich. App.

   1994) (citations omitted) (“where mutuality of assent is established, written arbitration

   agreements do not have to be signed in order for the agreement to be binding”).

   However, there is an exception to this general rule “when the terms of the contract

   make the parties' signatures a condition precedent to the formation of the contract."

   Adam v. Wells Fargo Bank, N.A., 901 F. Supp. 2d 623, 633 (D. Md. Sept. 28, 2012).

   “[W]hether the signing of [an] instrument is a condition precedent to its becoming a

   binding contract usually depends on the intentions of the parties. The object of a

   signature is to show mutuality or assent, but these facts may be shown in other ways.”

   Ehresman, 511 N.W.2d at 726 (quoting 17 CJS, Contracts, § 62 at 731–33).

          In the instant case, there is no condition precedent because the Agreement did

   not use explicitly conditional language. 2 Rather, the Agreement states: “By their

   signatures below, the parties mutually agree to submit any and all claims that may arise

   between [them] that cannot be resolved internally to binding arbitration . . . .” (Doc. ##

   11-2, 11-3, 27-2, 27-3.) The Court finds that the phrase “by their signatures” indicates

   one manner of manifesting assent to the Agreement, but it does not preclude parties

   from binding themselves to the Agreement in other ways. Cf. Craddock v. LeClair Ryan,

   P.C., No. 3:16-CV-11, 2016 WL 1464562, at *5 (E.D. Va. Apr. 12, 2016) (“[W]hen a

   contract lists one possible manner of acceptance, without stating that such a manner is

   the only permissible manner of acceptance, contract law treats the possible manner as

   2 For example, the Agreement did not provide that the contract would be effective “on condition
   that” it was executed by both parties, “provided that” it was executed by both parties, or “if” it
   was executed by both parties. See Restatement (Second) of Contracts § 226 cmt. a (2004)
   (noting that no particular words are required to make an event a condition precedent, but the
   terms ‘on condition that,’ ‘provided that’ and ‘if’ are often used for that purpose).

                                                    9
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 10 of 16




   a suggestion, and leaves the offeree free to accept the contract in the suggested

   manner or in any other reasonable manner.”) (emphasis in original). Because the

   express language of the Agreement does not require the signature of both parties, and

   because the Court construes the Agreement “as written, without adding terms that were

   not included by the parties,” 3 the Court concludes that Pool’s signature was not a

   condition precedent to the formation of an agreement to arbitrate. Cf. Am. Web Press,

   Inc. v. Harris Corp., 596 F. Supp. 1089, 1092 (D. Colo. 1983) (finding a condition

   precedent existed where the defendant made clear that any formal offer had to be

   submitted on the defendant’s printed form in order to create an enforceable contract).

          In reaching this conclusion, the Court finds a useful comparison in Craddock,

   2016 WL 1464562, at *3, which involved a signature provision materially similar to that

   of the Arbitration Agreements in this case. In Craddock, the Eastern District of Virginia

   rejected the plaintiff’s argument that she was not bound to an arbitration provision

   because she did not sign it. Id. The shareholder agreement at issue stated, in relevant

   part: “[e]ach Shareholder understands that by signing this agreement he or she

   agrees . . . to submit any claims arising out of . . . his or her relationship with the

   Corporation . . . to binding arbitration.” Id. at *4 (emphasis added). The plaintiff argued

   that this agreement specified only one manner of acceptance—a signature—and that

   she was not bound by the agreement because she did not sign it. The Court rejected

   that argument and concluded that the “by signing this agreement” language specified an




   3
    TM Delmarva Power, L.L.C. v. NCP of Va., L.L.C., 557 S.E.2d 199, 200 (Va. 2002) (citing
   Wilson v. Holyfield, 313 S.E.2d 396, 398 (Va. 1984)).

                                                 10
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 11 of 16




   unquestionably valid method of acceptance but did not exclude acceptance in any other

   manner reasonable under the circumstances. Id. at *5–*8.

          Similarly, in Lowry v. Lauren Bienenstock & Assocs. Inc., No. 317516, 2014 WL

   7338880, at *3 (Mich. App. Dec. 23, 2014), the Michigan Court of Appeals held that the

   parties had reached an enforceable agreement to arbitrate despite the defendant’s lack

   of signature where the agreement provided that “execution shall cause this Agreement

   to be the legal and binding obligation of such party.” Lowry, 2014 WL 7338880, at *3–4

   (emphasis omitted). The plaintiff maintained that the agreement should be “interpreted

   to mean that no contract may be formed without signatures by both parties,” and the

   Court of Appeals squarely rejected the plaintiff’s argument:

          Contrary to the basic rules of contract interpretation, this reading by
          plaintiff adds terms not expressed in the contract's plain language and
          essentially rewrites the agreement between the parties. That is, while
          clearly paragraph 9 provides that execution shall cause the agreement to
          be binding on the signing party, it does not state that this is
          the only method by which the parties may manifest an intent to be bound
          by the ICA's terms or that neither party is bound if one party does not sign.
          . . . . [T]he clause says nothing to condition the agreement's enforceability
          on execution by both parties. Because such restrictions are not expressed
          in the contract's plain language, we will not add such terms to the
          agreement.

   Id. (citation omitted). The court concluded that the arbitration agreement was

   enforceable because the defendants otherwise manifested a willingness to be bound to

   it. Such is the case here, as the Arbitration Agreement indicates Pool’s willingness to be

   bound. 4 See Sweeney v. Tractor Supply Co., 390 F. Supp. 3d 1152, 1157 (N.D. Cal.



   4
    The Agreement is part of the onboarding process for new employees, it is “made by and
   between” Pool and its employees, and it includes a mutual exchange of promises that applies to
   both parties: “the parties mutually agree to submit any and all claims that may arise between

                                                11
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 12 of 16




   2019) (discussing factors that indicate employer’s intent to be bound by unsigned

   arbitration agreement); see also Ehresman, 511 N.W.2d at 726. Plaintiffs’ signatures

   and continued employment at Pool, coupled with Pool’s manifestations of intent to be

   bound to the Agreement, established a binding agreement to arbitrate, as discussed

   further below.

   B.     WHETHER A CONTRACT WAS FORMED BETWEEN THE PARTIES

          1.     Applicable Law

          Under Colorado law, a valid contract, including an arbitration agreement,

   “requires a bargain in which there is a manifestation of mutual assent to the exchange

   and a consideration.” Vernon v. Qwest Commc'ns Int'l, Inc., 857 F. Supp. 2d 1135, 1149

   (D. Colo. 2012).

          Similarly, under Michigan law, a valid contract requires offer and acceptance,

   Kloian v. Domino's Pizza L.L.C., 733 N.W.2d 766, 770 (Mich. App. 2006), and “‘mutual

   assent’ to be bound—that is, the parties must have a ‘meeting of the minds’ on all the

   essential elements of the agreement.” Huntington Nat'l Bank v Daniel J Aronoff Living

   Trust, 853 N.W.2d 481, 488 (Mich. App. 2014). Whether there has been a meeting of

   the minds must be judged from “the expressed words of the parties and their visible

   acts.” Id.

          “Virginia contract law requires the standard elements of offer, acceptance, and

   consideration for the formation of a valid contract.” Hill v. Alstom Power, Inc., No. 3:13-

   CV-00496-JAG, 2013 WL 6408416, at *2 (E.D. Va. Dec. 6, 2013); Montagna v. Holiday


   POOL and the undersigned applicant/employee/intern that cannot be resolved internally to
   binding arbitration.” See, e.g., (Doc. # 11-2 at 2).

                                                12
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 13 of 16




   Inns, Inc., 269 S.E.2d 838, 844 (Va. 1980) (same). Acceptance “may be inferred from

   the acts and conduct of the parties.” Durham v. Nat'l Pool Equip. Co. of Va., 138 S.E.2d

   55, 58 (Va. 1964); In re Frye, 216 B.R. 166, 171 (E.D. Va. 1997) (holding that a party

   may convey his acceptance of a contract to another party “in a variety of ways so long

   as the actions or conduct can be interpreted objectively as constituting an

   acceptance”.)).

          Lastly, "California law requires four elements to form a valid contract: 1) parties

   capable of contracting; 2) their mutual consent; 3) a lawful object; and 4) sufficient

   consideration." Tenet Healthsystem Desert, Inc. v. Fortis Ins. Co., 520 F. Supp. 2d

   1184, 1193 (C.D. Cal. 2007) (citing Cal. Civ. Code §§ 1550, 1565). 5 Consent is mutual if

   “the parties all agree upon the same thing in the same sense,” Cal. Civ. Code § 1580,

   which can be established by the parties’ outward manifestations. Bowers v. Raymond J.

   Lucia Co., Inc., 206 Cal. App. 4th 724, 733 (2012).

   2.     Analysis

          Under the law of all four states, a valid agreement to arbitrate was reached in the

   instant case because the elements of offer, acceptance, and consideration were

   satisfied and the parties demonstrated mutual assent to be bound to the Arbitration

   Agreements. Pool extended offers to arbitrate to Plaintiffs by uploading the Arbitration

   Agreements to its onboarding software and presenting the Agreements to Plaintiffs for

   their signatures. Plaintiffs accepted the offers by signing the Agreements as-is. See,

   e.g., Green v. Gallucci, 426 N.W.2d 693, 695–96 (Mich. App. 1988) (holding binding

   5
     Plaintiffs do not dispute the first or third elements of a valid contract under California law—i.e.,
   that they are capable of contracting or that they contracted for a lawful object. Accordingly, the
   Court focuses its analysis herein on the second and third elements only.

                                                     13
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 14 of 16




   contract to arbitrate was established between hospital and doctors at the moment the

   doctors signed the agreements); Nucla Sanitation Dist. v. Rippy, 344 P.2d 976, 979

   (Colo. 1959).

          Further, both parties demonstrated mutuality of assent to the Agreements.

   Plaintiffs manifested their assent by signing the Agreements, by not opting out of the

   Agreements within the seven-day opt-out period provided by Condition 18, 6 and by

   continuing to work for Pool thereafter. See, e.g., Pakideh v. Franklin Commercial Mortg.

   Grp., Inc., 540 N.W.2d 777, 781 (Mich. App. 1995) (citations omitted) (“As a general

   rule, assent to an offer may be indicated by acts as well as by words.”); Craig v. Brown

   & Root, Inc., 84 Cal. App. 4th 416, 416–17 (2000) (“[A] party's acceptance of an

   agreement to arbitrate may be express or implied-in-fact, as where an employee's

   continued employment constitutes acceptance of an agreement proposed by the

   employer.”). Pool also manifested its assent in numerous ways; it drafted the

   Agreements, presented them to Plaintiffs for signature through the Taleo onboarding

   software, included reference to the Agreements in the Employee Handbook, had

   Plaintiffs sign an acknowledgment that they received and read the Employee Handbook,

   and continued to employ Plaintiffs after they signed the Agreements. See Green, 426

   N.W.2d at 695–96 (concluding mutuality of assent to arbitrate “was established when

   the hospital offered the participation agreements to the doctors and the doctors

   accepted them by signing”).


   6
    The provision stated: “In the event applicant/employee/intern does not revoke this Agreement
   within the seven (7) day revocation period, the applicant/employee/ intern agrees that
   employment and/or continued employment with POOL beyond the seven (7) day revocation
   period constitutes a ratification of his/her voluntary acceptance of the terms of this Agreement.”

                                                   14
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 15 of 16




          Lastly, the Arbitration Agreements are supported by two kinds of consideration.

   First, Plaintiffs’ continued employment constituted sufficient consideration for entering

   into the Arbitration Agreements. See Grady v. DirecTV Customer Servs., Inc. No. 14-cv-

   03474-CMA-NYW, 2015 WL 3619337, at *4 (D. Colo. Jun. 10, 2015); Davis v. Meade

   Grp., Inc., No. 262189, 2006 WL 51372, at *2 (Mich. App. Jan. 10, 2006); Asmus v.

   Pac. Bell, 999 P.2d 71, 79 (Cal. 2000). Second, the mutual promise to arbitrate also

   constituted sufficient consideration. Tarpley v. Livings, No. 4:16-CV-00021, 2016 WL

   4537751, at *4 (W.D. Va. Aug. 30, 2016) (under Virginia law, “a mutual promise to

   arbitrate itself constitutes sufficient consideration for an arbitration agreement.”).

          Therefore, the Arbitration Agreements satisfy each requirement of a valid

   contract under Colorado, Virginia, Michigan, and California law. Accordingly, the Court

   concludes that Pool has carried its burden to present “evidence sufficient to

   demonstrate the existence of an enforceable agreement,” and Plaintiffs have not raised

   a genuine dispute of material fact regarding the existence of an agreement. Bellman,

   563 F. App'x at 612. Because the Court has determined that Pool’s signature was not a

   condition precedent to the Arbitration Agreements taking effect, it need not reach the

   question of whether Pool waived its right to arbitration through its delay in signing the

   Agreements. As valid and enforceable arbitration agreements exist between the parties,

   the FAA requires this Court to compel arbitration of Plaintiffs’ claims. Dean Witter

   Reynolds Inc., 470 U.S. at 218.

                                      IV.    CONCLUSION

          For the foregoing reasons, the Court ORDERS as follows:



                                                 15
Case 1:19-cv-02229-CMA-STV Document 47 Filed 08/25/20 USDC Colorado Page 16 of 16




            •   Defendant’s Objections to Magistrate Judge’s Report and

                Recommendation (Doc. # 40) are SUSTAINED;

            •   The March 26, 2020 Recommendation of United States Magistrate Judge

                (Doc. # 38) is REJECTED;

            •   Defendant Pool Corporation’s Motion to Compel Arbitration and Dismiss

                or, Alternatively, Stay Lawsuit (Doc. # 11) is GRANTED;

            •   Defendant Pool Corporation’s Second Motion to Compel Arbitration and

                Dismiss or, Alternatively, Stay Lawsuit (Doc. # 27) is GRANTED;

            •   Pursuant to 9 U.S.C. §§ 3–4, the parties shall proceed to arbitration in the

                manner provided for in their Arbitration Agreements and the instant action

                is hereby STAYED pending resolution of the arbitration proceedings; and

            •   The Clerk of Court is directed, pursuant to D.C.Colo.LCivR 41.2, to

                ADMINISTRATIVELY CLOSE the above-referenced civil action until

                August 24, 2021, at which time this case will be dismissed entirely unless,

                prior to that date, one or both of the parties file a request to have the case

                remain pending as administratively closed because the arbitration has not

                been completed, or file a motion to reopen or dismiss the case based on

                the arbitrator's order in the arbitration proceeding.


         DATED: August 25, 2020

                                                    BY THE COURT:

                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge

                                               16
